DETAILED CORRESPONDENCE
Summary
This is the initial Office Action based on the Medtronic Minimed, Inc. application filed with the Office on 4 April 2019.

Claims 1-20 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application does not claim priority to any previously filed application.  Therefore, the instant claims have an effective filing date of 4 April 2019.

Information Disclosure Statement
The two information disclosure statements (IDSs) submitted regarding the present application filed on 8 September 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.
	
Drawings
Figures 6 and 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: high-density amine layer 500, as recited as least in line 11, page 23 of the specification as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “102” has been used to designate both a base layer and a cable;
reference character “104” has been used to designate both a conductive layer and a connector;
reference character “106” has been used to designate both a cover layer and a housing;
reference character “110” has been used to designate both an analyte sensing layer and batteries;
reference character “112” has been used to designate both an analyte modulating layer and an antenna; and,
reference character “114” has been used to designate both an adhesion promoter layer and an upper and lower case.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Reference numbers 102, 104, 106, 110, 112, and 114 have been utilized within the instant specification to designate more than one element each.  
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  In claim 4, the frequency sweep range is currently recited at “.1 to 1 megahertz”.  Appropriate correction is required.  For clarification and ease of understanding, it is suggested that the range be recited as “0.1 to 1 megahertz”.

Claim Interpretation
Some of the instant claims recite a number of limitations in the alternative to each other.  These alterative limitations are indicated by the use of the conjunction, “or,” or the use of the phrase, “comprising at least one of:” The current claims which list alterative limitations are claims 2, 3, 8, 13, 19 and 20.  The form of all present claim alternative limitations does not require mutual exclusivity of the alterative limitations.  Therefore, under the broadest reasonable interpretation, prior art that may read upon the claims can teach just one solely or more than one of the alternative limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 3, “the component” initially recited in claim 2, is further limited; however, the claim does not set forth that “a property” recited in claim 2 is positively recited as “the property” to the exclusion of the other alternative limitations for “the property” recited in claim 2.
It is suggested that claim 3 be amended to set forth the positive recitation as the property comprising “a concentration of a component . . .” similar in manner as the property is set forth as thickness in instant claim 9.

Claim 11 recites the limitation "the alternating current voltage".  There is insufficient antecedent basis for this limitation in the claim.  As all of claims 12-20 depend from claim 11, they are rejected for the same reasoning.
It is suggested to change the article of “alternating current voltage” from “the” to “an”.

Claim 19 is drawn dependent on claim 11 and recites alternative limitations for “a property”; however, it is not clear as to how the recited “property” is related to the method laid forth in claim 19.
It is suggested the dependency of claim 19 be changed to become dependent from claim 18.

Claim 20, as written, does not make sense as to what metes and bounds of the invention are meant to be claimed.
It is suggested to insert the term “comprising” or some other transitional phrase between the term “sensor” and the number “2”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application Publication to Varsavasky, et al. (US 2015/0164382 A1; hereinafter, “Varsavasky’) in view of a US Patent Application Publication to Gottlieb, et al. (US 2012/0006100 A1; hereinafter, “Gottlieb”). 

  Regarding claim 1, Varsavasky discloses the use of electrochemical impedance spectroscopy (EIS) in continuous glucose monitoring (Abstract; which reads upon “[a] method of observing a property of a layer of a material disposed on an analyte sensor”).  Varsavasky teaches a sensor having one or more sensor electrodes (20) that may include a counter electrode, a reference electrode, and one or more working electrodes ([0152]; which reads on, “a first electrode electronically coupled to second electrode”).  Varsavasky further teaches a sensor membrane, which may limit the passage of analytes, such as glucose and oxygen to the electrode surfaces ([0272]).  Additionally, Varsavasky teaches EIS, or AC impedance methods, study the system response to the application of a periodic small amplitude AC signal, given as an example where E is the applied potential, I is the current, then impedance (Z) is defined as ΔE/ ΔI ([0233]); therefore, impedance may be defined in terms of its magnitude and phase, where the magnitude (IZI) is the ratio of the voltage difference amplitude to the current amplitude, and the phase (A) is the phase shift by which the current is ahead of the voltage ([0235]). As demonstrated within the Varsavasky reference, a Nyquist plot (Figure 16A) can be generated by applying AC voltages plus a DC voltage between the working electrode and the counter electrode at selected frequencies from 0.1 Hz to 1000 MHz (i.e., a frequency sweep), wherein starting from the right, the frequency increases from 0.1 Hz and with each frequency, the real and imaginary impedance can be calculated and plotted ([0238]; which reads upon “the voltage potential is applied in a frequency sweep mode”, “measuring an output current that results from the application of the voltage potential” and “using the measurement . . . to observe impedance characteristics. . .”).  Varsavasky teaches an equivalent circuit model (Figure 48) may be used to model the measured EIS between the working and reference electrodes; where an embodiment of the disclosed system has a total of six (6) elements, which may be divided into three general categories: (i) reaction-related elements; (ii) membrane-related elements; and (iii) solution-related elements ([0631]).  One of the membrane-related elements is the membrane resistance ([0633]; the inverse of membrane conductivity), which is shown to correlate with the Nyquist plot shifts, wherein, as membrane resistance increases, the high frequency portion semi-circle of the Nyquist plot becomes more visible and the overall plot shifts from left to right (Figure 57; [0639]; which reads on the limitation, “correlating the impedance characteristics with the property. . .”).
While Varsavasky teaches a sensor membrane, which may limit the passage of analytes, such as glucose and oxygen to the electrode surfaces ([0272]), Varsavasky does not explicitly teach said sensor membrane is disposed over the electrodes.
However, Gottlieb discloses a biosensor that corresponds to the biosensor disclosed within Varsavasky (compare Figure 2 of Gottlieb with Figure 1 of Varsavasky).  Gottlieb teaches protective membranes that coat the sensor electrodes, which may slow the rate of glucose exchange between interstitial fluid and an electrode surface ([0087]; wherein said protective membrane correspond to the claimed “layer of a material disposed on an analyte sensor”).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized the protective membrane, as taught by Gottlieb, as the sensor membrane taught by Varsavasky, as the protective membrane functions to keep electrodes wetted with ISF, attenuate the glucose concentration, and reduce glucose concentration fluctuations on an electrode surface (Gottlieb; [0087]).

Regarding claim 2, Varsavasky teaches correlation of the conductivity (i.e., the reciprocal of resistance) of the membrane (i.e., the material layer) ([0633]; [0639]).

Regarding claim 4, Varsavasky teaches selected frequencies from 0.1 Hz to 1000 MHz ([0238]).

Regarding claim 5, Varsavasky teaches a voltage of up to at least 100 mV ([0241]).

Regarding claim 8, Varsavasky teaches taking EIS measurements every five minutes or every 10 minutes for the first 2-3 hours of the sensor life ([0689]).

All other instant claims do not have a prior art-based rejection.

Allowable Subject Matter
Claims 6, 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The noted instant claims are not rejected under any statutes; and therefore claim allowable subject matter.



Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             
14 July 2021